DETAILED CORRESPONDENCE
1. Applicant's response, filed 14 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2020 has been entered.
 
Claim Status
4. Claims 2, 6, 8, 15-31 and 37-40 are cancelled.
Claims 1, 3-5, 7, 9-14 and 32-36 are currently pending and under examination herein.
Claims 1, 3-5, 7, 9-14 and 32-36 are rejected.

Specification
5. Claims 1 and 32 recite limitations for using a BAM server and the BAMBAM method of parallel comparative analysis of high-throughput sequencing data that Applicant asserts is described in WO2013/074058 on pg. 7 of Applicant’s Remarks and paras. [0004] and [0037] of the instant specification, which also states that this reference is incorporated by reference. Therefore, the newly added limitations of claims 1 and 32 are considered to be essential 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 1, 3-5, 7, 9-14 and 32-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This rejection is newly recited and necessitated by claim amendment. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 32, and those claims dependent therefrom, recite newly added limitations for “storing in a non-transitory, computer readable memory of a BAM server, whole genome sequence data from a first and second tissue sample of a patient; wherein the first tissue sample is a tissue sample from the tumor, and the second tissue sample is a matched normal Specification section above. Therefore, Applicant has not properly described these claim limitations in the instant specification in accordance with the rules for incorporation by reference, and the newly amended limitations thus fail to meet the written description requirement. This is a NEW MATTER rejection.
It is suggested to amend the instant specification to include those sections of the WO2013/074058 reference relied upon to teach the newly added claim limitations into the specification to overcome this rejection.

35 USC § 112(d)
7. The rejection of claims 37-38 under 35 U.S.C. 112(d) is withdrawn in view of the cancellation of these claims in view of the amendments filed 14 October 2020.

Claim Rejections - 35 USC § 101
8. The rejection of claims 1-5, 7, 9-14 and 32-38 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 14 October 2020. Specifically, the amendments to the independent claims introduce an unconventional combination of additional elements. 

Conclusion
9. No claims are allowed.

E-mail Communications Authorization
10. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631